Citation Nr: 1750750	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected bronchial asthma (claimed as respiratory condition, coughing, shortness of breath and COPD).

3.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral foot bunions from September 1, 2014 onward, to include entitlement to temporary evaluation of 100 percent for treatment necessitating convalescence.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998. 

These matters come before the Board of Veterans' Appeals (the Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has merged two pending appeals streams to ensure the most expedient resolution to the claims the Veteran has appealed.  One set of issues, the issues of entitlement to increased ratings for asthma and bilateral foot bunion and the issue of a total disability rating based on individual unemployability (TDIU) come from the October 2014 rating decision.  A notice of disagreement (NOD) for the issues was received in November 2014.  A January 2015 Statement of the Case (SOC) addressed the NOD and continued the denial.  The Veteran perfected an appeal to the Board on these issues in a January 2015 VA Form 9. 

Regarding the Veteran's claim for service connection for Parkinson's disease, a December 2015 SOC characterized the issue as entitlement to service connection for Parkinson's disease, previously denied as neurological symptoms and neuropathy.  However, a review of the file indicates that issue on appeal also encompasses past claims for hand tremors and neurological symptoms.  This is because a claim for a disability includes any disability that may reasonably be encompassed by the Veteran's description of the disability, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

In March 2017, the Board considered whether the claim for Parkinson's disease was one to reopen prior claims for neurological symptoms and hand tremors, or was a new claim to be adjudicated on its own merits.  The Board found that the Veteran's claim for service connection for Parkinson's disease was an extension of the her prior claims for neurological condition and hand tremors, and consequently reopened the claim based on new and material evidence.  The Board then remanded the issue for further development and readjudication.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2017 rating decision, the RO granted TDIU, effective May 11, 2013.  As this represents a full grant of the benefits sought, this issue is no longer before the Board.  In the same rating decision, the RO also assigned a 60 percent disability rating for asthma, effective April 27, 2012.  However, because the increase to 60 percent did not constitute a full grant of the benefits sought since an even higher 100 percent rating is possible, and the Veteran has not indicated she is satisfied or content with the 60 percent rating, the granting of this higher rating did not abrogate her pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

The Veteran originally requested a hearing in both the January 2015 and January 2016 VA Form 9.  However, the Veteran withdrew her requests for a Board hearing in June 2016 and August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Parkinson's disease and a disability rating in excess of 10 percent for service-connected bilateral foot bunions from September 1, 2014 onward, to include entitlement to temporary evaluation of 100 percent for treatment necessitating convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's bronchial asthma has not been manifested by FEV-1 of less than 40-percent predicted, FEV-1/FVC of less than 40 percent, or more than one attack per week with episodes of respiratory failure, and has not required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an August 2017 rating decision, the RO evaluated the Veteran's asthma as 60 percent disabling.  The Board finds that a higher, 100 percent disability rating, is not warranted.  At no time during the relevant appeals period has the Veteran's asthma manifested with FEV-1 less than 40-percent predicted or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  The most pertinent evidence reviewed in reaching this decision includes VA examinations in May 2012, April 2014, September 2015, and April 2017, as well as the VA and private treatment records assembled in conjunction with this appeal.  

In making this determination, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).


ORDER

Entitlement to a disability rating in excess of 60 percent for service-connected bronchial asthma (claimed as respiratory condition, coughing, shortness of breath and COPD) is denied. 


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claims for service connection for Parkinson's disease and a disability rating in excess of 10 percent for service-connected bilateral foot bunions from September 1, 2014 onward, to include entitlement to temporary evaluation of 100 percent for treatment necessitating convalescence  

Parkinson's disease

In March 2017, the Board reopened the Veteran's claim for service connection for Parkinson's disease and remanded it to determine the nature and etiology of the Veteran's Parkinson's disease, to include as secondary to any of her service-connected disabilities.  A VA examination was obtained in June 2017.  However, the Board finds that the June 2017 VA examination is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).  When addressing the issue of secondary service connection, the examiner merely copied and pasted the rationale for direct service connection.  In doing so, the examiner failed to adequately address whether the Veteran's Parkinson's disease was aggravated by any of her service-connected disabilities, and therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As the prior remand order was not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a VA addendum opinion which addresses the questions asked in the prior remand.

In addition, the Veteran has contended that her Parkinson's disease is related to environmental factors.  Specifically, the Veteran stated that, for three years, her military occupational specialty (MOS) was working with fuel and hazardous chemicals.  See e.g., August 2016 Report of General Information; see also July 2015 Report of General Information.  The Veteran alleges that she was exposed to diesel fuel, benzene chemicals, and depleted uranium while on deployment near Iraq and that she was not provided protective clothing or gloves.  In support of her contention, the Veteran has submitted several articles which indicate the possibility that Parkinson's disease can be caused by environmental factors.  Therefore, on remand, the VA examiner should consider the Veteran's contentions and evidence in making a determination.  

Bilateral Bunions

The Veteran was last examined for her bilateral bunions in September 2015.  While the mere passage of time is not a basis for requiring a new examination, review of the record indicates that the Veteran's foot disability has worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see e.g., February 2017 Orthotics Prosthetics Note.  Significantly, the Veteran was fitted for custom orthotics in June 2016 and was subsequently issued carbon foot plates in February 2017.  Therefore, the Board also finds that a remand is necessary to assess the current severity of the Veteran's service-connected bilateral bunions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

In addition, the Board finds that the issue of entitlement to convalescence is inextricably intertwined with the increased rating claim as an assignment of convalescence could change how the Veteran's bilateral bunions are rated during the appeal period.  See Harris v. Derwinski, 1 Vet. App. 180, 1 83 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claims, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).

2.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's Parkinson's disease. 

Based on the prior examination results and a review of the record, the examiner should provide an opinion as to the following:

a.)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's Parkinson's disease began in or is related to the Veteran's active service?

In formulating an opinion, the examiner is asked to consider the following evidence: i.) June 2016 VA examination; ii.) November 2015 Disability Benefits Questionnaire; iii.) Veteran's statements about exposure to environmental toxins; iv.) Article submissions about the relationship between Parkinson's disease and environmental factors 

b.)  If not, is it at least as likely as not (50 percent or greater likelihood) that the Veteran's Parkinson's disease is due to or caused by any of her service-connected disabilities, to include bilateral plantar fasciitis, bronchial asthma, dermatitis, migraine headaches, tinnitus, irritable bowel syndrome, bilateral foot bunions, hemorrhoids, bilateral sensorineural hearing loss, and deviated septum. 

c.)  If not, is it at least as likely as not (50 percent or greater likelihood) that the Veteran's Parkinson's disease is aggravated (chronically worsened) by any of her service-connected disabilities, to include bilateral plantar fasciitis, bronchial asthma, dermatitis, migraine headaches, tinnitus, irritable bowel syndrome, bilateral foot bunions, hemorrhoids, bilateral sensorineural hearing loss, and deviated septum. 

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

A complete rationale for any opinion provided is requested.

3.  Afford the Veteran a VA examination with a podiatrist to evaluate the nature and severity of her bilateral bunions.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In addition, the report of examination should include an opinion addressing whether the Veteran required convalescence following her July 2014 bunionectomy surgery beyond September 1, 2014, and if so, until what date.  A complete rationale should be provided for all opinions offered by the examiner.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


